Citation Nr: 1535553	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  07-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

 2. Entitlement to service connection for tinnitus.

 3. Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S.C.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served in the Army National Guard from July 1947 to July 1950. He had periods of active duty for training (ADT) from July 12, 1947 through July 27, 1947; August 6, 1948 through August 20, 1948; and August 6, 1949 through August 20, 1949.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The appellant's file has since been transferred to the RO in Louisville, Kentucky.

A Travel Board hearing was held in January 2008 with the appellant and S.C. in Louisville, Kentucky, before the undersigned Veterans Law Judge. A transcript of the hearing testimony is in the claims file. 

The appellant's claims were then remanded in September 2008 and March 2010 for additional development. The Board denied the claims in a May 2012 decision, which the appellant appealed to the United States Court of Appeals for Veterans Claims (Court). In response, the Court issued a March 2014 Memorandum Decision setting aside the Board's decision and remanding the issues to the Board for reconsideration. In January 2015, the Board remanded the claims in accordance with the Court's March 2014 Memorandum Decision. The claims file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is required prior to the Board's adjudication of the matters on appeal, as the AOJ did not substantially comply with the directives of the Board's January 2015 Remand. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed at the time of the Board's January 2015 Remand, the appellant asserts entitlement to service connection for bilateral hearing loss and tinnitus on the basis that he was exposed to extreme noise in service from working as a vehicle mechanic, delivering ammunition to the firing batteries, burning bean bags (powder charges), and artillery fire while on ADT with the National Guard. The appellant underwent a VA examination in March 2009, at which time he stated that he was in the Army for three years and exposed to artillery noise and after service, he operated heavy equipment and ran a tree trimming business for a period of time, and that when he was younger; he hunted with firearms, right-handed and without hearing protection.

In a December 2009 statement, the appellant asserted that he denied reporting his post-service noise exposure in the manner recorded during VA examination in March 2009. He asserted that he only went hunting on occasion, that he operated a small, hydraulic backhoe which is not considered heavy equipment, and that when trimming trees, he used a crosscut saw as opposed to a power saw. The Board, in its March 2010 remand, sought an etiological opinion as to the appellant's bilateral hearing loss and tinnitus that considered his corrected post-service noise exposure assertions and his account of continuity of symptoms since service. However, in June 2010, the VA examiner noted the inconsistency in the appellant's reported occupation and recreational history of noise exposure and determined that she could not render the requested etiological opinion without resorting to mere speculation. In a June 2011 letter, the VA Medical Center (VAMC) in Marion, Illinois, informed the appellant that his records had been amended to reflect his corrected post-service noise exposure assertions.

The Board denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus in a May 2012 decision. The Court, in its March 2014 Memorandum Decision, determined that the Board relied upon inadequate medical opinions based on an inaccurate factual predicate. The Board, in its January 2015 Remand, thus directed the AOJ to obtain a VA etiological opinion as to the appellant's bilateral hearing loss and tinnitus that considered his corrected post-service noise exposure assertions and his account of continuity of symptoms since service. 

On remand, the AOJ sought the requested VA opinion, and the examiner, in a May 2015 opinion, reported that she could not determine the etiology of the appellant's right-ear hearing loss without resorting to speculation. However, the examiner continued to discuss and cite as a reason for her inability to render the requested opinions the inconsistent report of the appellant's post-service noise exposure. The examiner offered similar opinions as to the appellant's left-ear hearing loss and tinnitus. Thus, despite the VAMC's June 2011 letter informing the appellant that his records had been amended to reflect his corrected post-service noise exposure assertions, as well as the Board's January 2015 Remand directives, the VA examiner still considered the appellant's prior report of post-service noise exposure and the May 2015 VA opinion is again inadequate. On remand, the AOJ should obtain a sufficient VA opinion as to the etiology of the appellant's bilateral hearing loss and tinnitus. 

The appellant asserts entitlement to service connection for a respiratory disorder on the basis that the brake pads and clutches he used while repairing vehicles on ADT with the National Guard contained asbestos. The appellant submitted a medical report from a private physician dated November 2005, wherein the physician diagnosed the appellant with mild chronic obstructive pulmonary disease (COPD) stated that a recent computed tomography (CT) scan revealed evidence of mild interstitial lung disease. A history of asbestos exposure was noted, and the physician opined that the appellant's current lung disorder may have been the result of prior asbestos exposure. 

The appellant was afforded a VA respiratory examination in July 2009. It was noted that the appellant was diagnosed with asbestosis. The appellant provided a history of exposure to asbestos during his ADT, as well as a history of two-to-three packs daily for 50 years cigarette smoking. The ultimate diagnosis was a history of asbestos exposure with mild COPD. The examiner noted that the appellant "doesn't need a B-reader." However, in the opinion, the examiner stated, "Needs a B-reader to officially diagnose asbestosis. Until then, this examiner is unable to form an opinion concerning the relationship between the Veteran's current lung disorder and asbestos exposure without resorting to mere speculation."

The Board, in a March 2010 remand, sought an opinion as to whether the appellant had a current respiratory or pulmonary disorder due to exposure to asbestos in service. The Board directed the examiner to perform all required tests, to include the use of a B-reader if necessary, and directed the examiner discuss the appellant's ADT and post-service employment history, as well as any other pertinent risk factors for asbestos related disease or other respiratory disorders. The appellant was afforded a VA examination in June 2010, at which time the examiner diagnosed the appellant with interstitial lung disease and opined that such was at least as likely as not to military asbestos exposure. However, in a January 2011 addendum, the examiner explained that it was clarified that the appellant did not have active duty service and it was thus impossible for the examiner to determine whether the appellant's interstitial lung disease represents asbestosis without resorting to mere speculation. The examiner requested a chest X-ray examination and a CT scan of the chest by a B-reader. In September 2011, the B-reader found no evidence of asbestos exposure with no evidence of pleural plaque or pleural calcification. In March 2012, the examiner reviewed the conflicting medical evidence and found it less likely than not that the appellant's interstitial lung disease is secondary to military asbestos exposure, reasoning that there is no asbestos related disease evidence on his B-reader CT scan. 

In its March 2014 Memorandum Decision, the Court determined that considering the B-reader's reports as a whole, it is unclear whether the B-reader provided a factual finding that the appellant was not exposed to asbestos during service or whether the B-reader provided a medical opinion that the appellant's chest CT scan indicated no evidence of an asbestos-related disability. The Court also noted that as the Board appeared to accept some level of asbestos exposure, it did not address whether the B-reader's report is based on an accurate factual premise. 

Further, the Court determined that the VA examiner should reconcile her different opinions regarding the necessity of the pleural plaque for a diagnosis of asbestosis. In January 2011, the examiner stated that the appellant did not have pleural plaques, but also stated that evidence of pleural plaques is not a requirement for the diagnosis of asbestosis. In her March 2011 opinion, the examiner noted the B-reader's interpretation of the appellant's CT scan indicating no evidence of asbestos exposure with no evidence of pleural plaque or nonpleural calcification and revised her opinion on that basis, that the CT scan was reliable and indicates no evidence of asbestos-related disease. 

The Board, in its January 2015 Remand, directed the AOJ to obtain clarification from the September 2011 B-reader as to whether he provided a factual finding that the appellant was not exposed to asbestos during service or whether he provided a medical opinion that the appellant's chest CT scan indicated no evidence of an asbestos-related disability. Then, the Board directed the AOJ to obtain an opinion from the March 2011 examiner and request that she reconcile her inconsistent statements as to the presence of pleural plaques as a requirement for a diagnosis of asbestosis, and reissue her etiological opinion after review of the B-readers updated statement and review of all of the relevant evidence.

There is no indication that the AOJ obtained the Board's requested clarification from the September 2011 B-reader. In May 2015, a different VA examiner than the VA examiner who offered the prior VA etiological opinions reported that the previous examiner was no longer employed by VA. The examiner reported that he did not know if VA was seeking an answer from the B-reader as to the Board's inquires, however, he was not at all reluctant to "affirm the following." He provided his opinion as to the B-reader's comments discussed above. The Court sought, and the Board thus remanded the issue for, the B-reader's comments as to his report prior to an additional etiological opinion from the VA examiner. Interpretation of the B-reader's report by the VA examiner in May 2015, no matter how qualified or reasoned, without any effort to obtain the B-reader's amended statement or clarification, is not substantial compliance with the Board's January 2015 Remand directives. Stegall, 11 Vet. App. 268.  

Further, it appears that the AOJ informed the examiner that the appellant's conceded asbestos exposure was of a two-week duration; such is not borne by the record. VA has conceded that the appellant was exposed to some degree of asbestos while working in the motor pool during the specific dates listed above, which are approximately two weeks in each of the years 1947, 1948, and 1949. Thus, it appears that the May 2015 VA opinion is based upon an inaccurate factual basis and is of no probative value. Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate). On remand, the AOJ should seek the requested clarification from the B-reader and then forward the claims file to a VA examiner to obtain a sufficient etiological opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the appellant's claims file to an appropriate examiner to determine the etiology of the appellant's bilateral hearing loss and tinnitus. The examiner should opine as to whether it is at least as likely as not that the appellant's bilateral hearing loss and tinnitus are etiologically related to his noise exposure during ADT with the National Guard. 
The examiner should consider and discuss the appellant's description of in-service noise exposure, to include working as a vehicle mechanic, delivering ammunition to the firing batteries, burning bean bags (powder charges), and being "right there" during artillery fire during his ADT with the National Guard dated from July 12, 1947 through July 27, 1947; August 6, 1948 through August 20, 1948; and August 6, 1949 through August 20, 1949, approximately two weeks in each of the years 1947, 1948, and 1949.

The examiner should consider and discuss the appellant's description of his post-service noise exposure, to include hunting on occasion, operating a small, hydraulic backhoe which is not considered heavy equipment, and trimming trees with a crosscut saw, not a power saw; as well as his report of in-service tinnitus that has continued and his report of difficulty hearing for a long time, as well as his spouse's statement that the appellant, when she married him in approximately 1960, had difficulty hearing that has continued. 

2. Forward the appellant's claims file to the B-reader who rendered the September 2011 interpretation of the appellant's respiratory studies. Inform the B-reader that VA has considered that the appellant, working with brake pads and clutches as a vehicle mechanic during his ADT with the National Guard dated from July 12, 1947 through July 27, 1947; August 6, 1948 through August 20, 1948; and August 6, 1949 through August 20, 1949, approximately two weeks in each of the years 1947, 1948, and 1949, was exposed to some level of asbestos. 

The B-reader should confirm whether he provided a factual finding that the appellant was not exposed to asbestos during service or whether he provided a medical opinion that the appellant's chest CT scan indicated no evidence of an asbestos-related disability. 

If the B-reader, a private clinician, is not available, forward the claims file to the VA examiner who rendered the May 2015 opinion, as directed below.

3. Then, forward the appellant's claims file to the VA examiner who rendered the May 2015 opinion. Inform the examiner that VA has considered that the appellant, working with brake pads as a vehicle mechanic during his ADT with the National Guard dated from July 12, 1947 through July 27, 1947; August 6, 1948 through August 20, 1948; and August 6, 1949 through August 20, 1949, approximately two weeks in each of the years 1947, 1948, and 1949, was exposed to some level of asbestos. 

The examiner should, considering the corrected information as to in-service asbestos exposure, reconcile the January 2011 statement of the VA examiner that the appellant did not have pleural plaques, but that evidence of pleural plaques is not a requirement for the diagnosis of asbestosis, with the March 2011 statement of the VA examiner noting the B-reader's interpretation of the appellant's CT scan indicating no evidence of asbestos exposure with no evidence of pleural plaque or nonpleural calcification and concluding that the CT scan was reliable and indicates no evidence of asbestos-related disease. 

The examiner should consider all of the evidence, including the appellant's in-service exposure to asbestos and post-service exposure or risk factors, the B-reader's response, and the resolution of the conflicting statements as to the necessity of the presence of pleural plaques, and render another opinion as to whether it is at least as likely as not that the appellant's respiratory disorder(s) is/are is related to any period of ADT, to include exposure to asbestos therein. 

As to each VA opinion, the claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the opinions, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If any examiner determines that an additional physical examination of the appellant is required in order to respond fully to the Board's inquiries, so schedule the appellant. The claims file must be properly documented regarding any notifications to the appellant as to any scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claims, considering any additional evidence added to the record. If any action remains adverse to the appellant, provide him and his representative with a Supplemental Statement of the Case and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.       §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


